Citation Nr: 1124091	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970, including service in the Republic of Vietnam.  He died on December [redacted], 2001.  The appellant is his widow.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied service connection for the Veteran's cause of death.  That decision was not appealed.

2.  The evidence added to the claims file since that April 2003 decision raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted and the claim of entitlement to service connection for cause of death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claim of service connection for the Veteran's cause of death and remands the underlying issue for further development.  As such, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  See id.  All evidence submitted by or on behalf of a claimant since that decision must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

The appellant's claim of service connection for the Veteran's cause of death was originally denied in an April 2003 rating decision.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. § 20.1103.

Of record at the time of the last final rating decision in April 2003 was a death certificate.  That document showed that the Veteran died on December [redacted], 2001.  The immediate cause of death was listed as ventricular arrhythmia, due to end-stage renal disease, due to diabetes mellitus as the cause of death.  

The April 2003 rating decision denied the appellant's claim for failure to show that the Veteran's cause of death was related to his military service.  Specifically, the evidence failed to show that his diabetes mellitus had become manifest to a compensable degree within one year following his separation from service.  Therefore, the new evidence must relate to this unestablished fact.

Evidence received since the last final April 2003 rating decision includes a November 2007 letter from the Veteran's private physician.  In that correspondence, the physician opined that, based on his knowledge of the Veteran's medical problems when he first began treating him in 1975, he believes it is as likely as not that the Veteran was diabetic in 1970, the year of his discharge from service.  This letter is new in that it did not exist at the time of the earlier decision and material in that it provides a medical opinion directly on point with the unestablished fact at issue, to with the onset of the Veteran's diabetes mellitus.  As the new evidence relates to this unestablished fact, it may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the appellant's claim of entitlement to service connection for the Veteran's cause of death have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for the Veteran's cause of death is reopened.



REMAND

Cause of Death

Again, the Veteran died in December 2001 of ventricular arrhythmia, due to end-stage renal disease due to diabetes mellitus as the cause of death.  Per the death certificate, no autopsy was performed.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  At the time of his death, the Veteran was not service-connected for ventricular arrhythmia, end-stage renal disease, or diabetes mellitus, which are the three conditions implicated in his death certificate.  In fact, he had no service-connected disabilities at the time of death.  The issue therefore becomes whether he was entitled to service connection for any of these disabilities.

As a condition listed in 38 C.F.R. § 3.309(e), service connected for diabetes mellitus, type II, can be presumed for veterans who were exposed to herbicides while in service.  Furthermore, veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  A September 2001 records search concluded that he served in the Republic of Vietnam from June 13, 1968, to September 11, 1968, which is during the Vietnam Era.  See 38 C.F.R. §§ 3.307, 3.309(e).  

Additionally, as a condition listed in 38 C.F.R. § 3.309(a), service connected for diabetes mellitus, regardless of type, can be presumed if the disability manifests to a compensable degree within one year of the Veteran's separation from service.  38 C.F.R. § 3.307(a)(3).

The medical evidence of record reflects a diagnosis of diabetes mellitus, which contributed to the Veteran's death.  The majority of the records, including the death certificate, do not specify which type of diabetes mellitus the Veteran had.  As a diagnosis of diabetes mellitus, type II would trigger consideration under the criteria for presumptive service connection, regardless of the date of onset, clarification is necessary.  If the Veteran's disability was limited to diabetes mellitus, type I, the question becomes whether that disability was manifested to a compensable degree within one year of separation from service, thereby constituting a chronic condition under 38 C.F.R. § 3.309(a), or it is otherwise causally related to his service.  These questions involve application of medical knowledge.  The Board is not permitted to reach its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, a medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate VA health care provider for a medical opinion.  After reviewing the claims file, the examiner should address the following questions:

a.  Did the Veteran have diabetes mellitus, type II?

b.  If not, is it at least as likely as not that the Veteran's diabetes mellitus, type I, became manifest to a compensable degree within one year following his separation from service?  (To be compensable, the diabetes mellitus must, at a minimum, require a restricted diet). 

c.  If not, is it at least as likely as not that the Veteran's diabetes mellitus, type I, was otherwise causally related to the Veteran's military service?

Any opinion should be supported by an adequate rationale, which is based upon medical principles and evidence in the claims file.  If the examiner cannot provide an opinion without resolving to mere speculation, he or she should make such a finding.  However, as above, he or she should provide a detailed rationale for the non-opinion.

2.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought is denied, provide the appellant and her representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


